internal_revenue_service number info release date cc psi 1-genin-144011-01 date uilc this letter is being sent to you as designated power_of_attorney pursuant to an executed form_2848 we are responding to correspondence you submitted on behalf requesting relief in order to establish date as the effective of date for their s_corporation_election the information submitted explains that the taxpayer’s form_2553 was postmarked date and submitted under revproc_98_55 unfortunately the relief window provided by this revenue_procedure expired on date the unextended return_due_date rendering the taxpayer ineligible for automatic relief although we are unable to respond to your request as submitted please read this letter for important information about how to correct the taxpayer’s situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if the taxpayer qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting the taxpayer’s intention to be an s_corporation and include the appropriate user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses you may call our office if you need assistance at any point in the private_letter_ruling process please keep this letter with the taxpayer’s records pursuant to the form_2848 a copy of this letter is being sent to the taxpayer under separate cover we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1 copy of submission
